Citation Nr: 0619959	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
residuals of lung cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by which the RO denied 
service connection for PTSD and granted service connection 
for residuals of lung cancer.  Respecting the latter, the 
veteran is contesting the initial noncompensable (zero 
percent) disability rating assigned.  


FINDINGS OF FACT

1.  The competent medical evidence does not support a finding 
that PTSD currently exists.

2.  The veteran's service-connected residuals of lung cancer 
are manifested by no more than evidence of prior surgery.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
residuals of lung cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 
4.97, Diagnostic Code 6819 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in August 2001 and December 2003 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify and provide any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  Regarding PTSD, as the 
claim is denied, no disability rating or effective date will 
be assigned.  With respect to entitlement to an increased 
rating for residuals of lung cancer, effective dates will not 
be assigned because an increased rating is not warranted at 
any time during the appellate period.  See Fenderson, infra.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service personnel and medical records are 
on file as are post service VA and private medical records.  
In addition, the veteran has been afforded several relevant 
VA medical examinations in furtherance of his claims, one of 
which he cancelled and did not reschedule.  The VA 
examination reports are detailed and comprehensive.  The 
veteran has not asked for any additional VA assistance in 
developing his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  
Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection PTSD 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d)..

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.    Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In April 1995, the veteran was evaluated by a private 
psychologist who found no Axis I diagnosis and only a 
provisional Axis II diagnosis of rule out dependent 
personality disorder.

In August 2001, the veteran was evaluated by a social worker.  
The veteran discussed his service and post-service 
psychiatric history and experiences in general.  He mentioned 
several disturbing scenes he witnessed during service in 
Vietnam.  The social worker, in the body of his report, 
indicated only that the veteran had symptoms of PTSD.  The 
Axis I diagnosis, however, was of intermittent PTSD, 
explosive disorder, generalized anxiety disorder, and 
depression not otherwise specified.  There is no indication 
that the social worker had access to the veteran's VA claims 
file.

In August and September 2001, the veteran presented for a 
private psychiatric examination.  There is no indication in 
the examination report that the psychiatrist had access to 
the veteran's VA claims file or any other source of 
information other than the veteran himself.  Thus, the Board 
concludes that the psychiatrist's diagnosis is based upon a 
history provided by the veteran.  In any event, the 
psychiatrist determined that the veteran met the criteria for 
a diagnosis of PTSD because he experienced combat and 
witnessed atrocities committed by American soldiers.  He also 
had symptoms such as nightmares, intrusive thoughts of 
Vietnam experiences, an exaggerated startle response, poor 
sleep, and other symptoms of psychological distress.  

On March 2002 VA psychiatric examination, the veteran 
indicated that he had been stationed in Vietnam for over a 
year but was reluctant to identify specific PTSD-inducing 
stressors experienced during service.  Based on an interview 
of the veteran, the examiner concluded that he experienced 
adjustment problems secondary to his return from Vietnam.  
However, he completed college successfully, worked for 22 
years, and raised a family.  On examination, his mood was 
depressed, and the examiner noted that the veteran's history 
of depression had been well documented for many years and 
treated with limited success.  The examiner diagnosed 
recurrent and moderate depressive disorder, alcohol abuse, 
and rule out PTSD.

In November 2002, the veteran was again afforded a VA 
psychiatric examination.  On examination, the veteran 
reported that he wanted early discharge from service because 
he was horrified by atrocities committed by his fellow 
soldiers.  Upon interviewing the veteran extensively, 
reviewing the claims file, and administering psychological 
tests, the examiner failed to assess an Axis I psychiatric 
diagnosis.  Based on her findings, however, the examiner 
diagnosed schizoid personality disorder, an Axis II 
psychiatric diagnosis.  

In October 2003, the veteran again sought VA mental health 
treatment.  The associated report reflects only a provisional 
diagnosis of PTSD along with other Axis I diagnoses.  During 
this session, the veteran indicated that he had been in 
combat situations.  

The veteran submitted several lay statements indicating that 
he was troubled upon returning from Vietnam.  

The initial inquiry before the Board is whether the veteran 
suffers from PTSD.  See Gilpin, supra.  

While the August and September 2001 psychological and 
psychiatric assessments indicate that the veteran suffers 
from PTSD, the Board has opted to give greater probative 
weight to the opinions of the VA examiners.  The Board finds 
the May 2002 VA PTSD examination report to be especially 
persuasive.  According to this report, the veteran does not 
suffer from PTSD based on a review of the record, an 
interview of the veteran, and the administration of relevant 
psychological tests.  Other VA examiners on other occasions 
have also failed to make definitive diagnoses of PTSD.  The 
VA findings are more convincing than those of the private 
examiners because they are based on examination and review of 
the record in its entirety and not merely upon a recitation 
of events provided by the veteran.    

The diagnoses of PTSD made by the private practitioners, on 
the other hand, are essentially based on a history provided 
by the veteran.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  The views of the private 
mental health professionals, therefore, are less probative 
than those of the VA examiners.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

Based on the far greater probative weight of the VA opinions 
finding either no Axis I diagnosis or only provisional 
diagnoses of PTSD, the Board concludes that the veteran does 
not suffer from current PTSD.  A prerequisite for the 
granting of service connection is the presence of a current 
disability.  38 C.F.R. § 3.303; Gilpin, supra.  Since a 
preponderance of the evidence is against a finding that the 
veteran has a present diagnosis of PTSD, service connection 
for PTSD is denied.  Id.; 38 C.F.R. § 3.304.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive VA 
examinations in March and May 2002, two VA examiners opined 
either that the veteran did not suffer from PTSD or offered 
only a provisional diagnosis of rule out PTSD.  As explained 
above, the contrary opinions of the private psychiatrist and 
social worker are less persuasive due to lack of access to 
the record in its entirety, and the veteran's and other lay 
opinions regarding the nature of his psychiatric disability 
are not ones upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

The Board notes that the veteran did enumerate his alleged 
PTSD-inducing stressors in writing.  The Board did not 
discuss these in detail because absent a diagnosis of PTSD, 
service connection for PTSD cannot be granted regardless of 
whether the claimed stressors are verified.

Increased Rating Residuals of Lung Cancer

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected residuals of lung cancer have 
been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 6819.  38 C.F.R. § 4.97.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.  Thus, under normal circumstances, the Board would 
deny the veteran's claim, as he cancelled the examination 
appointment in January 2003, and the record reflects no 
attempt by him to have the examination rescheduled.  
Nonetheless, because the veteran did not merely fail to 
appear for the examination without prior notice, the Board 
will determine eligibility for an increased rating on the 
merits.  

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no recurrence or metastasis, 
the disability is rated based on residuals.  38 C.F.R. § 
4.97, Diagnostic Code 6819, Note.

In early 1997, the veteran underwent a right lobe resection 
following a diagnosis of lung cancer made in late 1996.

An October 2000 X-ray study revealed post-surgical scarring 
of the right upper hemithorax and no obvious mass.  

By December 2002 rating decision, the RO granted service 
connection for residuals of lung cancer to which it assigned 
a zero percent evaluation effective May 31, 2001, based on 
the date of receipt of an informal claim.

A September 2003 VA progress note indicates a history of lung 
cancer seven years prior without current medication, chills, 
fever, shortness of breath, wheezing, cough, rales, or 
rhonchi.  A chest X-ray was normal except for signs of past 
surgery.  

The veteran filed his claim for benefits some four years 
after cessation of treatment for lung cancer.  Thus, he is 
not entitled to a 100 percent evaluation at any time during 
the appellate period.  Id.  The evidence, quite fortunately, 
shows no material residuals.  Indeed, the only residual seems 
to be evidence of past surgery.  No adverse symptomatology 
pertinent to the lungs or previous lung cancer is evident at 
any time since the filing of the veteran's claim of service 
connection for residuals of lung cancer.  Thus, no more than 
a noncompensable evaluation can be assigned at any time.  
Id.; see also 38 C.F.R. § 4.31 (2005) (where the schedule 
does not provide a zero percent evaluation for a Diagnostic 
Code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met); 
Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


